
	
		III
		110th CONGRESS
		2d Session
		S. RES. 498
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Inhofe (for himself
			 and Mr. Dodd) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 8, 2008, as
		  National Cushing's Syndrome Awareness Day.
	
	
		Whereas Cushing’s Syndrome affects an estimated 10 to 15
			 people per 1,000,000 people annually, most of those affected are between the
			 ages of 20 and 50;
		Whereas Cushing’s Syndrome is an endocrine or hormonal
			 disorder caused by the prolonged exposure of the body’s tissue to high levels
			 of the hormone cortisol;
		Whereas exposure to cortisol can occur by overproduction
			 of cortisol in the body or by taking glucocorticoid hormones, which are
			 routinely prescribed for asthma, rheumatoid arthritis, and lupus, or as an
			 immunosuppressant following organ transplants;
		Whereas Cushing's Syndrome may also result from pituitary
			 adenomas, ectopic adrenocorticotropic hormone (ACTH) syndrome, adrenal tumors,
			 and Familial Cushing’s Syndrome;
		Whereas Cushing’s Syndrome can cause abnormal weight gain,
			 skin changes, and fatigue and can ultimately lead to diabetes, high blood
			 pressure, depression, osteoporosis, or death;
		Whereas Cushing’s Syndrome is diagnosed through a series
			 of tests, often requiring x-ray examinations of adrenal or pituitary glands to
			 locate tumors;
		Whereas many people who suffer from Cushing’s Syndrome are
			 misdiagnosed or go undiagnosed for years because many of the symptoms of
			 Cushing's Syndrom are also indications of milder diseases, and those errors in
			 diagnoses delay the implementation of important treatment options;
		Whereas treatments for Cushing’s Syndrome include surgery,
			 radiation, chemotherapy, the use of cortisol-inhibiting drugs, and reducing the
			 dosage of glucocorticoid hormones;
		Whereas Cushing’s Syndrome was discovered by Dr. Harvey
			 Williams Cushing, who was born on April 8, 1869;
		Whereas the Dr. Harvey Cushing stamp was part of the
			 United States Postal Service's Great American series of stamps,
			 initiated in 1980 to recognize individuals for making significant contributions
			 to the heritage and culture of the United States;
		Whereas President Ronald Reagan spoke on April 8, 1987, in
			 the Rose Garden at a White House ceremony to unveil the commemorative stamp
			 honoring Dr. Harvey Cushing;
		Whereas, following the ceremony, President Reagan hosted a
			 reception in the State Dining Room for Mrs. John Hay Whitney, Dr. Cushing's
			 daughter, and representatives of the American Association of Neurological
			 Surgeons; and
		Whereas the Senate is an institution that can raise
			 awareness of Cushing’s Syndrome in the general public and the medical
			 community: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 8, 2008, as National Cushing’s Syndrome Awareness Day;
			(2)recognizes that
			 all people in the United States should become more informed and aware of
			 Cushing’s Syndrome;
			(3)calls upon the
			 people of the United States to observe the date with appropriate ceremonies and
			 activities; and
			(4)directs the
			 Secretary of the Senate to transmit a copy of this resolution to the Cushing’s
			 Understanding, Support, and Help Organization.
			
